11/26/2019                              Office of1-2
                 Case 4:19-cv-04649 Document      Harris Filed
                                                         County District Clerk - Marilyn
                                                                on 11/26/19              Burgess Page 1 of 35
                                                                                     in TXSD



  HCDistrictclerk.com             HERBRUGER, ROSEMARY vs. GEOVERA SPECIALTY                                11/26/2019
                                  INSURANCE COMPANY
                                  Cause: 201958554 CDI: 7   Court: 190

  APPEALS
  No Appeals found.

  COST STATMENTS
  No Cost Statments found.

  TRANSFERS
  No Transfers found.

  POST TRIAL WRITS
  No Post Trial Writs found.

  ABSTRACTS
  No Abstracts found.

  SETTINGS
  No Settings found.

  NOTICES
  No Notices found.

  SUMMARY
   CASE DETAILS                                                 CURRENT PRESIDING JUDGE
   File Date                            8/21/2019               Court          190th
   Case (Cause) Location                                        Address        201 CAROLINE (Floor: 12)
                                                                               HOUSTON, TX 77002
   Case (Cause) Status                  Active - Civil
                                                                               Phone:8329272300
   Case (Cause) Type                    Insurance
                                                                JudgeName      BEAU MILLER
   Next/Last Setting Date               N/A
                                                                Court Type     Civil
   Jury Fee Paid Date                   8/22/2019



  ACTIVE PARTIES
  Name                                               Type                                         Post Attorney
                                                                                                  Jdgm
  HERBRUGER, ROSEMARY                                PLAINTIFF - CIVIL                                    WALKER,
                                                                                                          STEPHEN
                                                                                                          ROLFE

  GEOVERA SPECIALTY INSURANCE COMPANY                DEFENDANT - CIVIL                                    POWELL,
                                                                                                          KELLEN
                                                                                                          DAVID


                                                          EXHIBIT 2                                                     1/2
11/26/2019                             Office of1-2
                Case 4:19-cv-04649 Document      Harris Filed
                                                        County District Clerk - Marilyn
                                                               on 11/26/19              Burgess Page 2 of 35
                                                                                   in TXSD

  GEOVERA SPECIALTY INSURANCE COMPANY                 REGISTERED AGENT
  MAY BE SERVED THROUGH TEXAS



  INACTIVE PARTIES
  No inactive parties found.

  JUDGMENT/EVENTS
  Date  Description                               Order        Post Pgs Volume Filing                 Person
                                                  Signed       Jdgm     /Page Attorney                Filing
  11/15/2019   ANSWER ORIGINAL PETITION                               0              POWELL, KELLEN   GEOVERA SPECIALTY
                                                                                     DAVID            INSURANCE
                                                                                                      COMPANY
  8/21/2019    JURY FEE PAID (TRCP 216)                               0
  8/21/2019    ORIGINAL PETITION                                      0              WALKER, STEPHEN HERBRUGER,
                                                                                     ROLFE           ROSEMARY



  SERVICES
  Type    Status            Instrument Person          Requested Issued Served Returned Received Tracking Deliver
                                                                                                          To
  CITATION    SERVICE    ORIGINAL          GEOVERA 8/21/2019         8/26/2019                          73662047    ATTORNEY
  (INSURANCE ISSUED/IN PETITION            SPECIALTY                                                                PICK-UP
  COMMISSION) POSSESSION                   INSURANCE
              OF SERVING                   COMPANY
              AGENCY                       MAY BE
                                           SERVED
                                           THROUGH
                                           TEXAS
        1455 OLIVER RD FAIRFIELD CA 94534



  DOCUMENTS
  Number           Document                                                                      Post Date            Pgs
                                                                                                 Jdgm
  88133853         Defendant GeoVera Specialty Insurance Company's Original Answer                     11/15/2019     3
  87208566         Civil Process Pick-Up Form                                                          08/26/2019     1
  86769062         PLAINTIFF'S ORIGINAL PETITION REQUEST FOR DISCLOSURES REQUEST FOR                   08/21/2019     29
                   PRODUCTION INTEROOGATORIES REQUEST FOR ADMISSIONS AND JURY
                   DEMAND




                                                                                                                               2/2
     Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 3 of 35
                                                                                                    3/21/2019 7:11 PM
                                                                           Marilyn Euigess District Clerk maids County
                                                                                              Enve'ope Na. 3617:891
                         2019-58554 / Court: 190                                                          By: C Ougrah
                                                                                             Filed: 3/21/2019 7:11 PM



                                CAUSE NO.

Rosemary Herbruger,                                         IN THE DISTRICT COURT OF

                    Plaintiff

V.
                                                                   Harris COUNTY, TEXAS
GeoVera Specialty Insurance Company-

                    Defrulant

                                                                      JUDICIAL DISTRICT

     PLAINTIFF'S ORIGINAL PETITION, REQUEST FOR DISCLOSURES,
REQUEST FOR PRODUCTION, INTERROGATORIES, REQUEST FOR ADMISSIONS
                        AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT

       COMES NOW PLAINTIFF Rosemary Herbruger ("Plaintiff') and files this Original

Petition against GeoVera Specialty Insurance Company ("Defendant's) and, in support of thereof,

would respectfully show the Court the following:

                   I.      DISCOVERY CONTROL PLAN AND MONETARY RELIEF



1.     Plaintiff intends to conduct discovery under Level 2. Tex. R. Civ. P. 190,3,

       Plaintiff seeks monetary relief under $100,000.00, including damages           of   any kind,

penalties, costs, expenses, pre-judgment interest, and attorney's fees. Tex. R. Ci      P. 47(c)(1).

Further, Plaintiff specifies that she seeks a maximum amount of damages that does not exceed

the sum or value of $74,000, exclusive of interest and costs. Removal woulc be improper

because there is no federal question. Plaintiff has not asserted any claims arising under the

Constitution, treaties or laws of the United States of America. 28 U.S. Code § 133 I . Further,


                                                                                                     1
     Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 4 of 35




removal would be improper because federal courts lack subject matter jurisdiction over this

action, as the matter in controversy does not exceed the sum or value of $75,000, exclusive of

interest and costs 28 U.S. Code § 1332.

                                  H.      CONDITIONS PRECEDENT

3_     Pursuant to Tex. R. Civ. P. 54, Plaintiff asserts that all conditions precedert to recovery

have been performed or have occurred.

                           IIi.      PARTIES, RRISDICTION AND VENUE

A.     PARTIES

4.     Plaintiff Rosemary Herbruger is a Texas resident, who resides in 7347 ( ra.zmont Bridge

Dr, Cypress, Harris County, Texas.

5.     Defendant GeoVera Specialty Insurance Company is an insurance company doing

business in the State of Texas. GeoVera Specialty Insurance Company may be served by serving

through the Texas Commissioner of Insurance c/o Texas Department of Insurance, via hand

delivery to 333 Guadalupe, Austin, Texas 78701, or via Certified Mail to Chief Clerk Office, PO

Box 149104, MC 112-2A, Austin, Texas 78714-9104, with the Commissioner / 7D1 forwarding

process to 1455 Oliver Rd., Fairfield, CA 9454-3472..

B.     JURISDICTION

6.     The Court has subject matter jurisdiction over this cause of action because it involves an

amount in controversy in excess of the minimum jurisdictional limits of the Court

7.     The Court has both general and specific personal jurisdiction over Defendant. The Court

has general jurisdiction over Defendant, as Defendant has sufficient minimum contacts with and

within this State and has purposefully availed itself of the privilege of conducting activities




                                                                                                 2
     Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 5 of 35




within this State, thus invoking the benefits, protections, and obligations of thii State's laws.

Defendant's contacts with this State, which are continuous and systematic, include doing

business in Texas, selling and delivering insurance products in Texas, entering intro contracts for

insurance in Texas with Texas residents, insuring property located in Texas, underwriting

insurance policies in Texas, accepting policy premiums in Texas and adjusting insurance claims

in Texas. This activity was not the unilateral activity of another party or a third person.

8.     Defendant's contacts with Texas, relied upon by Plaintiff, were purposeftil and were not

random, fortuitous, or attenuated, and are thus subject to the jurisdiction of this State in suits

based on its activities.    The Court has jurisdiction over Defendant because: (I) Defendant

purposefully availed itself of the benefits of conducting activities in Texas, and (2) the cause of

action arises from or relates to those contacts or activities.

9.      The Court has specific jurisdiction over this matter as it involved the execution,

performance, and breach of a Texas insurance contract with Plaintiff, who is a Texas resident,

with regards to an insured risk and/or property located in Texas As a matter of law, Defendant

conducted business in this State because, without limitation, Defendant conducted the business

of insurance in Texas and committed one or more torts and/or violated the Texas DTPA and/or

Insurance Code, in whole or in part in this State, against Plaintiff in Harris County, Texas.

Defendant has sufficient and/or minimum contacts with this State, and thus Plaintiff

affirmatively assert the Court's exercise of jurisdiction over Defendant comports with

"traditional notions of fair play and substantial justice.-

C.      VENUE




                                                                                                 3
      Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 6 of 35




10.     Venue is proper in Harris County because all or a substantial part of the events or

omissions giving rise to the claim occurred in Harris County Tex. CiN . Prac. & Rem. Code §

15.002(a)(1). The property subject to this dispute and which is owned by Plaintiff is located in

Harris County. The insurance policy insuring the property was executed in Harris County. The

damage to the property resulted from an event or occurrence in I-Iarris County. The resulting

insurance claim that was made by Plaintiff, the property inspection performed by Defendant, and

the denial and/or underpayment of the insurance claim by Defendant occurred in Harris County.

                                  IV.     FACTUAL BACKGROUND

11.     Rosemary Herbruger     is a named insured under a property insurance policy issued by

GeoVera Specialty Insurance Company. The policy number is ***7598.

12.     hurricane Harvey caused major wind damne to thousands of homes in the Southeast

Texas area. Hurricane Harvey's winds were sufficient to cause damage as evidenced in this

claim.. Thereafter, Plaintiff's subsequently filed a claim on her insurance policy.

13.     Defendant improperly denied and/or underpaid the claim.

14.     Defendant conducted a substandard investigation and inspection of the property, prepared

a report, which did not include all of the damages that were observed during the tispection, and

undervalued the damages observed during the inspection.

15.     Specifically, On August 28, 2017, Hurricane Harvey hit the Texas coast, which included

Harris County. The impact of this storm caused roof and interior damage to Plaintiff's premises.

Specifically, the storm tore and lifted multiple shingles. Thereafter, Plaintiff filed a claim on her

insurance policy.




                                                                                                   4
       Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 7 of 35




16.      Defendant performed an outcome-oriented investigation of Plaintiffs claim. Defendant's

(improper) claims handling included Defendant's biased claims adjustment, and an unfair and

inequitable evaluation of Plaintiffs losses on the property. In addition, Defendant's claims

handling included both an unreasonable investigation and underpayment of Plaintiffs claim.

                          V.      CAUSES OF ACTION AND ATTORNEY'S FEES

17.      Plaintiff incorporates the foregoing for all purposes.

A.       BREACH OF CONTRACT

18.      Plaintiff and Defendant entered into an insurance contract. Defendant breached this

contract by, without limitation, inadequately and/or improperly investigating Plaintiff s

insurance claim,      wrongfully denying and/or underpaying the claim.        Defendant damagral

Plaintiff through its actions and/or inactions described herein.

B.       PROMPT PAYMENT OF CLAIMS STATUTE

19.      Defendant's failure to pay for Plaintiff's losses and/ or to follow the statutory tine

guidelines for accepting or denying coverage constitutes a violation of Section 542. 05 I et Avg

of the Texas Insurance Code.

20.      In addition to Plaintiffs claim for damages, Defendant's Violation of the Tex. Insurance

Code entitles Plaintiff to interest and attorneys' fees as set forth in Section 542.060 of the Texas

Insurance Code.

C.       BAD FAITH

21 .     Defendant is an insurance company and insured Plaintiffs property. Defendant is

required to comply with Chapter 541 of the Texas Insurance Code.

         Defendant violated Section 541.051 of the Texas Insurance Code by, without limitation:



                                                                                                  5
      Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 8 of 35




        1. Making statements misrepresenting the terms and/or benefits of the policy.

23.     Defendant also violated Section 541.060 by, without limitation:

        1. Misrepresenting to Plaintiff a material fact or policy provisiol relating to coverage at

           issue

        2 . Failing to attempt in good faith to effectuate a prompt. fair, and equitable settlement

           of a claim with respect to which the insurer's liability had become reasonably clear:

        3. Failing to promptly provide to Plamtiff a reasonable explanation of t1-1 basis in the

            policy, in relation to the facts or applicable law, for the insurer's denial of a claim or

           offer of a compromised settlement of a claim;

        4. Failing within a reasonable time to affirm or deny coverage of a claim to Plaintiff or

           submit a reservation of rights to Plaintiff; and/or

        5. Refusing to pay the claim without conducting a reasonable irvestigation with respect

            to the claim;

24.     Defendant violated Section 541.061 by, without limitation:

        1. Making an untrue statement of material fact;

        2. Failing to state a material fact necessary to make other statements made not

            misleading considering the circumstances under which the statements were made;

        3. Making a statement in a manner that would mislead a reasonably prudent person to a

            false conclusion of a material fact;

        4. Making a material misstatement of law; and/or

        5. Failing to disclose a matter required by law to be disclosed.




                                                                                                    6
      Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 9 of 35




25.     Defendant knowingly committed the acts complained of. As such, Plaintiff is entitled to

exemplary and/or treble damages pursuant to Texas Insurance Code Section 541.1 52(a)-(b).

D. ATTORNEYS' FEES

26.     Plaintiff engaged the undersigned attorneys to prosecute this lawsuit agwnst Defendant

and agreed to pay reasonable attorneys' fees and expenses through trial and any appeal .

27.     Plaintiff is entitled to reasonable and necessary attorney's fees pursuant to Texas Civil

Practice and Remedies Code Sections 38.001-38.003 because an attorney that represents Plaintiff

presented the claim to Defendant, and Defendant did not tender the just amount owed before the

expiration of the 30th day after the claim was presented.

28.     Plaintiff further prays that she be awarded all reasonable attorneys' fees incurred in

prosecuting her causes of action through trial and any appeal pursuant to Sections 541 . 152 and

542.060 of the Texas Insurance Code.

                                     VI.     DISCOVERY REQUESTS

29.     Pursuant to Tex. R. Civ. P.        194, 195, 196, 197 & 198, and in accordance with the

instructions stated therein, Plaintiff requests that Defendant respond to the attached Request for

Disclosures, Request for Production, Interrogatories, and Request for Admissicns within fifty

(50) days of its receipt of the same. See Exhiblt A, attached hereto.

                              VII.     TEx, R,       P. 193.7 NoTicE.

30.     Pursuant to Tex. R. Civ. P. 193.7, the undersigned hereby notifies -all pastes and counsel

of record that Plaintiff may introduce into evidence at the time of trial or pre-trial, those

documents produced by all parties in response to requests for production and/o,- requests for

disclosure in this matter.



                                                                                                7
      Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 10 of 35




                                          VIII. JURY DEMAND

31.      Pursuant to Tex. R. Civ. P. 216, Plaintiff hereby demands trial by jury and has tendered

the appropriate fee.

                                            IX.     PRAYER

32.      WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to

appear and answer herein, and that, after due process of law, Plaintiff have judgment against

Defendant for actual damages, together with exemplary damages, statutory damages, treble

damages, statutory interest, pre-judgment interest, post-judgment interest, attorneys' fees, costs

of suit, and for all such other and further relief: both general and special , in la \\ aid in equity, to

which Plaintiff may be justly entitled.


                                                        Respectfully submitted,

                                                        THE BUZBEE LAW FIRM

                                                        By: Is! Anthony G. Bitzbee
                                                        Anthony G. Buzbee
                                                        State Bar No. 24001820
                                                        Christopher J. Leavitt
                                                        State Bar No. 24053318
                                                        JPMorgan Chase Tower
                                                        600 Travis Street, Suite 7300
                                                        Houston, Texas 77002
                                                        Tel: (713) 223-5393
                                                        Fax: (713) 223-590c
                                                        tbuzbee@txattorney corn
                                                        cleavitt@txattorneys.com
                                                        www.txattorneys.com

                                                        AND

                                                        LAW OFFICES OF MANUEL, SOLIS, PC
                                                        6657 Navigation Blvd.
                                                        Houston, TX 77011
                                                        Phone: (713) 277-7838

                                                                                                       8
   Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 11 of 35




                                                     Fax: (281) 377-3924

                                                     By: s Stephen R. Walker
                                                     Stephen R. Walker
                                                     Texas Bar No. 24034729
                                                     Email: swalker@manuelsolis.corn
                                                     Gregory J. Finney
                                                     Texas Bar No. 24044430
                                                     Email: gfinney tr.manuelsolis.com
                                                     Juan A. Solis
                                                     Texas Bar No. 24103040
                                                     Email: jusolis .manuelsolis.com

                                                  ATTORNEYS FOR PLAINTIFF
                                           EXHIBIT A



             PLAINTIFF'S REQUEST FOR DISCLOSURES TO DEFENDANT


        Pursuant to Tex. R. Civ. P. 194 & 195, Plaintiff serves her Request for Disclosures upon

Defendant. Plaintiff requests that Defendant provide the information or material described in

Rules 194.2(a) through (1) and 195. Defendant's responses to the same are due within 50 days of

the service of this request.


PLAINTIFF'S REQUEST FOR PRODUCTION, INTERROG:kTORI ES AND REQUEST
                   FOR ADMISSIONS TO DEFENDANT

        Pursuant to Tex. R. Civ. P. 196, 197 and 198, Plaintiff serves her Request for Production,

Interrogatories and Request for Admissions upon Defendant. Defendant's responses to the same

are due within 50 days of the service of these requests.

                                         DEFINITIONS

The following terms are defined and used in these requests as follows:

       1.    "Plaintiff', "Plaintiff(s)" means Rosemary Herbruger, and all representatives
acting or purporting to act on their behalf with respect to any matter inquired about in these
discovery requests.

                                                                                                9
   Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 12 of 35




             "Defendant". "Defendant(s)- and means GeoVera Specially Insurance
Company. and all representatives, purporting, to act on its behalf with respect to any matter
inquired about in these discovery requests.

       3.     "You" or "Your" or "Yours" or "Yourself' means GeoVera Specialty
Insurance Company, and all representatives acting or purporting to act on your behalf with
respect to any matter inquired about in these discovery requests.

       4.     The term "person" or "individual" or "entity" means and incAides, without
limitation, every natural person, association, firm, partnership, corporation, board, committee,
agency, commission, legal entity of any form or type, and every other organization or entity,
whether public or private.


      5.      The singular and masculine form of any noun or pronoun includes the plural, the
feminine, and the neuter.

      6.      "Statement" includes any written or graphic statement signed or otherwise
adopted or approved by the person making it, and any stenographic, mechanical, electronic or
other recording or transcription thereof which is a substantially verbatim recital of an oral
statement by the person making it and contemporaneously recorded. This includes any "Witness
Statement.- See Tex. R. Civ. P. 192.3(h)

       7.     "Document" or "Documents and Materials" includes, but is not limited to, the
originals and all copies of written, reported. recorded or graphic matter however produced or
reproduced, which is now or was at any time in the possession, custody, or control of the
producing party, the party's attorneys, accountants, or any of their agents, including but not
limited to, all papers, books, accounts, drawings, graphs, charts, photograph, electronic or
videotape recordings, and any other data compilations from which information cal be obtained
and translated, if necessary, by the person f-.-om whom production is sought, into reasonably
usable form, or all of the foregoing upon which notations and writings have been made and
which do not appear on the original.

      8.      "Identify" when referring:

       (a)     to a person, means to state his or her full name, present or last known
               business or residential address, e-mail address and phone number;

       (b)     to a public or private corporation, partnership, association, or organization,
               or a governmental agency, means to state its full name, present or last
               known business address, e-mail address, and phone number;

       (C)     to a statement, means to identify who made it, who took or recorded it.
               and all persons, if any, present during the making thereof*. to state when,

                                                                                                10
   Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 13 of 35




               where, and how it was taken or recorded; and to identify who was p- resent
               or had last known possession, custody, or control thereof:

       (d)     to a document, means to give a reasonably detailed description thereof,
               including, if applicable, when. where, and how it was made; to identify
               who made it; and to identify who was present or had last known
               possession, custody or control thereof; and,

       (e)     to any other tangible thing, means to give a reasonably detailed description
               thereof, including, if applicable, when, where, and how it was made; to
               identify who made it; and to identify whom has present or had last known
               possession, custody or control thereof

       9.      The phrases "relating", "relating to-, "all documents relating to", "all
documents related to", and "all other documents relating to- (along with all similar phrases)
mean and include all documents that relate in any way to the subject matter in question and/or
the subject matter of the specific request, including, without limitation, all documents that
contain, record, reflect, summarize, evaluate, comment upon, or discuss that subject matter or
that in any manner state the background of, or were the basis for, or that relate to, record.
evaluate, comment upon, or were referred tc, relied upon, utilized, generated, transmitted, or
received in arriving at conclusion(s), opinion(s), estimate(s), position(s), decision(s), belief(s), or
assertion(s) concerning the subject matter in question.

       10.    "Communication" refers to any transmission of information, including without
limitation correspondence, documents, reports. telephone calls, e-mail, text messages, private
messages, or conversations.

       1 1.    "Demand" or "Legal Demand" or "Demand Letter" refers to any demand or
notice of claim sent to You by Plaintiff's counsel on or about June 17, 2019.

       12.     "Lawsuit" means the lawsuit styled captioned above in the "Petition" tiled in the
Judicial District Courts of Harris County, Texas.
      13.    "Petition" refers to the Original Petition along with all airendinent                 and
supplements thereto.

      14.     "Cause" or "Matter" are generic references encompassing any one or all the
following: the Claim, Demand, Claim-related dispute, Lawsuit, and Petition.

       15.     "Damage(s)" or "Loss(es)" or -Property Damage(s)" is the propely damage\rs)
sustained by the Subject Property made the basis of the Claim, the denial of which is made the
basis of the Lawsuit. This term includes "Other damages."

     16.     "Other Damages" means debris removal, temporary repairs, tree and shrub
removal, personal property removal and storage, loss of use and additional living expenses.


                                                                                                    11
   Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 14 of 35




       17.    "Insured Location" or "Subject Property shall mean and refer to real property
located at 7347 Cragmont Bridge Dr Cypress, Texas 77433. Insofar as the Claim relates to
damage to "Other Property" not physically located at this address, but still covered by the Policy,
include such property as being part of the "Subject Property."

       18.    "Dwelling" or "Residence" means the dwelling located at the Insured Location at
the time of the Event.

       19.    "Commercial Structure(sr are insured commercial building(s) or structures at
the Insured Location.

       20.    "Other Structures" means any insured structures located at the Insured Location
during the Event that are set apart from the Residence (or) Commercial Structure by a clear
space_ including those connected only by a fence, utility line, or similar connection.

      21.    "Personal Property" means any or all of the personal property and business
personal property that is the subject of the claims made against Defendant(s) in this Lawsuit.
      22.    "Other Property" means any other type of insured property or chattel property
made the basis of the Claim, whether or not located at the insured location.

       23.   "Date of Loss- or (as abbreviated) "DOL." is August 27, 2017 and/or the date the
insured property was damaged.

       24.     The "Relevant Time Frame," or "Relevant Period-. (unless otherwise specified)
is from August 27, 2017 through the present. If a different period and/or time frame is relevant
to a particular request, that request will say so. If it does, follow the time frame specified.

      25.     "Policy" is policy number GeoVera Specialty Insurance Company Policy No
xxxx7598 and/or all relevant policies of insurance purchased from. and issued by you as to the
Subject Property. If more than one insurance policy is applicable and/or relevant to the Claim
and Lawsuit, then the term Policy as used below refers to all such Policies.

       26.    "Policy Period" is the effective date of the Policy, i.e., the Policy inception dare,
and termination date. for the Policy in place during the Date of Loss.

       27.     "Declarations" or "Declarations Page" which is sometimes referred to informa:ly
and/or in abbreviated form as the -Dec Page," is normally the front page (or pages) of a policy
that specifies the named insured, address, policy period, location of premises, policy limits, and
other key information that varies from insured to insured.

       28.     "Claim" is the claim for Property Damage lodged by Plaintiffs) for the Event, i.e.,
the Plaintiffs claim for damage reported to you. Depending on context or matter facts, this may
also encompass the Demand Letter sent by Plaintiff's counsel.


                                                                                                 12
   Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 15 of 35




       29.    "Other Claim(s)" means other claims for property damage other covered loss,
including prior claims made by Plaintiff(s) relative to the Subject Property, w'h,_ch does not
include or encompass the Claim and/or the allegations made the basis of the Lawsuit.

      30.     -Claim number" is and/or shall refer to the number assigned by You to Plaintiff's
Claim_ specifically

      31.   The "Event" is Hurricane Harvey which occurred in and around larris County,
Texas on August 27, 2017.

       32.     "Handle" or "Handled" or "Handling" means claims activity including without
limitation, adjusting, supervision, estimating, settling along with all activity related to your
receipt, adjustment and settling or denying the Claim.

       33.      "Claim File" is all paper and electronic records and information obtained, kept
and/or maintained by you or on your behalf, which relates to the Claim(s) submitted by
Plaintiff(s) for the Loss. This includes, without limitation:


   •    Correspondence or records of communication with Plaintiff(s) and any person related to
        the Claim. It includes all Claim(s) handling information, Claim(s) adjustment, internal
        Claim notes, recording(s), annotations, inspections, inspection reports, field notes, and
        communications with inspectors or adjusters, request for information to and from any
        person or entity, which relate to the Claim.
   •    All information, which you received, reviewed, cross-referenced, relied upon relative to
        your handling and disposition of the Claim. This includes all references to any internal
        deadlines and your set for yourself.
   •    All other claim or underwriting file(s), for any other and/or previous loss claim made by
        the Plaintiff(s) relative to the Subject Property, used as part of Your evaluation_
        adjustment, denial, or payment regarding the Claim. This includes the claim file for these
        others claims inclusive of all documents, reports, photographs, and fi les of all inspection
        of the Subject Property, inspection reports of any kind, and all estimates of damage.
    •   Insofar as the "Claim File" includes claim-handling guideline(s) promulgated by you,
        and/or the Claim File makes any implicit or explicit reference to such guideline( s).
        include Your production such guidelines) along with the claim file unless otherwise
        produced in response to another request.
    •   Insofar as You produce any guideline separately, you must produce or identify
        information, which connect and/or identify the connection between the claim file
        reference and the guideline, which you separately produced.

       34.     "Underwriting File", means documents or information You (and for the purpose
of this definition, Your underwriters and/or underwriting department) reviewed as part of your
process of determining whether to insure the Subject Property, including your evaluation of risk
and/or acceptable risk and the rate you charged for the relevant risk Policy. This includes your
inspection of the Subject Property anything, which You reviewed as part of our underwriting

                                                                                                 13
     Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 16 of 35




process. It also includes any correspondence and documents exchanged between You, Your
agent or any independent agent and Your underwriter(s) and/or underwriting department,
including without limitation questions and answers exchanged between any agent and
underwriter(s) regarding the Subject Property relating to insuring and/or binding the policy for
the relevant Policy Period or preceding policy period.

       35.     "Reserve(s)" money set aside or "reserved" to meet future payments associated
with the Claim (or claims related to the Event) incurred but not yet settled at as cf the date such
reserve(s) is/are set. This includes initial reserves and all amendments or revisions to reserves
made over time.

     36.      "Third Party" means persons or entities other than the patties and their
employees.

      3T      "Insurance Agent" means the person and/or entity that sold the Policy to Plaintiff.
This definition includes any independent insurance agent.

       38.    - Covered Peril" is a damage risk or cause of loss covered by the Policy.



       39.     All definitions should be given their common sense meaning and/or be construed
as broadly as possible. If you do not understand a definition, or it' ),ou believe a definition
precludes You response to discovery request absent further clarification, it is incumbent on You
to clarify the definition versus objecting to same and using any such objection as the putative
basis for refusing to respond and/or produce documents. Likewise, if a particular definition
does not apply to You / Your company, explain this in your response. By way of hypothetical
example, if your company does not create declaration pages, explain this in your response. or
identify the document, which carries a different name, but you (believe) serves the same or
similar purpose.

                                        INSTRUCTIONS

        You have the duty to supplement under the rules. Pursuant to Tex. R. Civ. P. 193.5, you
        are under an affirmative duty to supplement your responses to all discovery requests with
        information that you may acquire after filing your written response, if such information
        makes it known to you that your previous response was incorrect or incomplete when
        made, or, if the answer though correct and complete when made, is no longer true and
        complete and circumstances are such that a failure to amend would be in substance
        misleading. You are hereby requested to agree to so supplement any of your written
        responses to these discovery requests, and in the absence of any written objection to this
        request, it will be presumed that you have agreed to do so.

2.      If you are withholding information pursuant to any privilege, produce a vvithholding
        statement and/or privilege log as specified in Tex. R. Civ. P. 193.3.

                                                                                                1,1
     Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 17 of 35




3.     Pursuant to Tex. R, Civ. P. 215, if you fail to comply with proper discovery requests, the
       Court may make such orders in regard to the failure as are just, including among others,
       an order requiring you or your attorney, or both, to pay reasonable expense& including
       attorneys' fees, caused by the failure. This includes timely responses to all requests. You
       are on notice that needless delays, improper and/or spurious objections will increase
       litigation fees and costs. Plaintiff(s) will seek fees and costs for unnecessary delays.

4.     Plaintiff(s) will agree to a reasonable protective order, which complies with the rules.

       a. Do not respond to these requests, withholding production, pending tl'e entry of a
           court-ordered protective order. As stated herein, Plaintiff will agree to reasonable
           extensions of time and a pre-agreed order on protection.
        b. However, You must provide for and obtain an agreement on a protective order first.
           After such agreement is reached, Plaintiff(s) will agree to abide by the proposed
           protective order/confidentiality agreement pending court signature and/or entry.
        c. Plaintiff(s) will agree to a protective order that 1) encompasses protection for
           information which is genuinely confidential, proprietary and/or private, 2) excludes
           protection for documents for which confidentiality has been waived, 3) complies with
           the Tex. R. Civ. P., and the local rules of court, 4) does not require document(s) to be
           filed "under seal" simply because You marked them "confidential."
        d. As to filing documents under "seal," any agreement will include a requirement that
           the proponent of any document's purported confidentially, which would require
           document(s) be filed "under seal," must obtain a signed court order requiring such
           documents be filed under seal within 60 days of marking or producing marked
           documents as confidential. Otherwise, this filing requirement (will be) waived along
           with confidentiality of the documents for filling and/or use in any proceeding.

        e. Plaintiff(s) will not agree to any order which would also require documents be
           submitted under seal and/or for in-camera inspection, which a/so prevents such
           documents from being made part of the official record of the matter during the
           pendency of such determination. Likewise, the confidentiality agreement will also
           include a stipulation that any motion, or filing which would cause any document, on a
           temporary basis or otherwise, to not be made part of, or included in the Colin's
           official record and/or record on appeal voids the confidentiality agreement.

5.      Plaintiff(s) seeks Discovery of Electronically Stored Information ("ESI"). In
        accordance with Tex. R. Civ. P. 196.4, Plaintiff(s) hereby request(s) that all ESI and
        responsive data or information that exists in electronic or magnetic form be
        produced in the TIFF (or other format specified below).

6.      Plaintiff(s) seeks a conference regarding production of ESI documents as set forth
        below. Plaintiff(s) agree(s) to collaborate on an agreed method for producing ESi,
        which avoids undue burden and expense. See In re Weekley Homes, LP., 295
        S.W.3d 309 (Tex. 2009). Plaintiff(s1 will entertain (other) methods of production,

                                                                                                  15
      Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 18 of 35




        other than those specified below, which preserve native docuraent format.
        information, and metadata. This includes Plaintiff's willingness to consider and
        reasonably adopt previously utilized and/or prior court-adopted protocols within
        the relevant jurisdiction. This may include through prior agreement, a tiered
        production process, which does not (initially) involve this protocol. but which
        includes later supplementation utilizing the protocol. On request, Plaintiff(s) Ns ill
        agree to a reasonable extension(s) and:or accommodations to facilitate the
        production of ESi in order to avoid (any) undue burden or expense. Otherwise.
        images and information will be produced with all metadata preserved under the
        protocol below.

7.       Defendant(s) must preserve Native format data. Regardless of the preliminary production
         format, Defendant(s) is/are demanded and must preserve and maintain all documents in
         their native format with all metadata intact. This preservation must include a complete
         and unaltered archive of all documents made the subject of this request and/or relevant to
         this Matter. If it is impossible or impracticable to convert native documents to the format
         specified below, then the production of said material/documents will be in either 1)
         another format which offers the same or similar content review, search and
         cross-reference capabilities, or 2) documents in their native format.

8.       All production will be electronic unless otherwise agreed. Defendants; shall produce
         ES1, documents, and data existing as electronic or magnetic data electronically.
         Production responses will be via USB, Flash or "Jump' drive, or external digital hard
         drive, or by a mutually agreeable digital file transfer protocol or method. If particular
         document(s) warrant production in a different format and/or a format not specified
         herein, Plaintiff(s) will cooperate with Defendant(s) regarding a mutually acceptable
         format.
9.       Responses must include specific reference to documents by Bates number and range.
         Documents and/or images must be marked sufficient to identify individual documems,
         which are responsive to each request including the beginning and ending range of the
         documents with the entire document produced in a consecutively numbered range.

10.      You must scan paper documents as high-quality images. Defendants) shall scan Black
         and white paper documents as TIFF files Defendant(s) shall scan color documents aid
         photographs, and images in color as 300 dpi single-page JPEG fi les with the quality
         setting at high.

11.      Defendant(s) will produce documents as Group IV "TIFF" files. Unless otherwise
         specified in this request (or as might otherwise be agreed by the Parties) Defendant(s)
         shall produce all documents will be produced as 300 dpi single-page TIFF files, using
         CCITT Group IV compression. Each page will contain a readable Bates number that
         does not obscure in any information contained in the original and/or source document.

12.      Reference files will accompany the Tiff images. All production documents \\i l l he
         produced with extracted text and load files, including the following.

                                                                                                 16
      Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 19 of 35




        a.   A "Reference file" in either .dat (Relativity), .opt (Relativity I Concordance /
            Opticon), .dii (Summation), or .1fp (IPRO) (or other format), so long as the format
            used by Defendant(s) is readily and accurately convertible to the other formats listed
            without loss of any information. This "reference file-. will associate each Bates
            number with its corresponding single-page image file; and,
         b. The parties shall also provide an ASCII delimited "load file," such as a data (.dat) or
            delimited text file (.csv), that will populate fields in a searchable flat database
            environment, containing one line fcr each document and fields for first and last Bates
            number.

         c. To the extent extractable information exists, data in the load file shall include the
            following fields of information:

             •   Beginning and ending document numbers;
             •   Beginning and ending attachment ranges (calculated from the first page of the
                 parent document to the last page of the last attached document);
             •   "Parent" identification for attachments, i.e., information establishing the
                 relationship between documents and attachments;
             •   Page count within a document;
             •   Date and time created, modified and accessed;
             •   Author(s), page count, title and/or the text in the "Title" field of the application
                 file;
             •   File type and path;
             •   The name of the application that generated the native file;
             •   A link to the native file if produced; and_
             •   Custodian information.


13.      Defendant(s) will save and serve Optical Character Recognition (OCR) generated text, in
         a text file named containing the Bates number of the document, saved in the same
         directory as the images. For example, Defendant's Production 0000001.tiff and
         Defendant's Production 0000001.txt.

14.      Word Processing Documents. Defendant(s) will convert and produce Word, WordPerfect,
         and PDF documents produced consistent with the above.             The text load file
         accompanying these images will include the filename of the document as a metadata
         field. Defendant(s) will produce extracted text (instead of OCR) unless Defendant(s)
         redact(s) the document. In that case, Defendant(s) can produce OCR text.

15.      E-mails will be produced in date and temporal order with attachments extracted.
         Defendant(s) will preserve all associations between emails and attachments, along xv-th
         the attachment themselves.       Defendant(s) must produce e-mail attachments in
         consecutive order, with attachments extracted produced proximately with the e-mail
         (which attached and sent or forwarded the attachment(s), such that the relationship

                                                                                                  17
       Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 20 of 35




         between the two are identified and preserved using extracted metadata and/or custom
         metadata which identifies the "parent-child" relationship between e-mail and attachment
         along with relevant range. Save for certain exceptions noted below, Defendant(s) will
         convert Email and attachments to single-page images and produce same as per the
         specifications set forth herein. Defendant(s) will also produce a copy of the e-mafts
         produced in their native form, as a .PST file.

16.      Specifically as to e-mails, the text load file shall contain, in addition to first and last Bates
         numbers and delimited fields that capture the data in each of the following metadata
         fields: To, From, CC, BCC, Subject, date sent, time sent, e-mail thread, number of
         attachments for emails captured from Microsoft Outlook or Lotus Notes, Conversation
         Index. The text file accompanying the TIFF images shall contain the extracted text from
         the email, with fields, which include the above, as wel l as information described in
         12(a-c) above, without limitation.

17.      Production of OCR text is acceptable for redacted e-mail documents. Attachments shall
         be processed as though they were separate. documents, and the text load file shall identifs.,
         for each email, the Bates range of any attachment and/or consistent with the above.

18.      Defendant(s) will produce Excel files and other spreadsheets and digital photographs in
         native file format, in a separate folder and/or file folder contained on the production
         media_ The corresponding text load file must contain a field that identifies. the fi le pa:h
         of the native file corresponding to (these) document(s). Do not scan, image, or PDF
         Spreadsheets. Unless previously agreed, these are to be produced in native format, or
         a format which 1) produces active/working fields from the spreadsheet, and 2) preserves
         metadata information described herein and avoids the production of voluminous and
         needless empty excel and/or spreadsheet tiles.

19.      A placeholder image with Bates number(s) must be included in the location (within the
         sequence of other documents produced) which identifies the document by name or Bates
         number and range and indicates where the spreadsheet is located, i.e., the separate folder.
         For example, if an excel spreadsheet is attached to an e-mail, a placeholder document
         should be included in the e-mail production, but the extracted excel attachment must be
         served in the separate folder discussed above. Responses and/or sufficient information
         must be provided in/on the placeholder, text load file, or other reference to allow the
         Parties to search for either the e-mail or the attached spreadsheet and locate and/or
         identify both, i.e., all communications/attachments within a specific parent-child
         (document) relationship.

20.      Again, Plaintiff(s) is/are amenable to alternative methods of production, which preserve
         native content and/or metadata. But insofar as production involves imaging, the method
         should ensure that superfluous pages containing zero relevant data or information are not
         produced.

21 .      ESi and/or document subject to the ES! protocol include, without limitation:

                                                                                                       18
      Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 21 of 35




        a.      Spreadsheets and tables, e.g., Excel or Lotus 123 worksheets;
        b.      Accounting application data, e.g , QuickBooks, Money, Peachtree data files;
        c.      Sound recordings, e.g., WAV and MP3 files;
        d.      Video and animation, e.g., AVI and MOV files;
        e.      Computer aided design/drawing files e.g., .dwg, .dxf, .rvt;
        f.      PowerPoint presentations, e.g., .PPT and .PPTX
        g.      Microsoft Access databases, e.g., .MDB and .ACCDB:
        h.      Images, e.g., -JPG, .JPEG, and .PNG;
         i.     Scheduling files e.g., .P3, .P3C, .PRY, and .XER': and,
        J.      Any other non-text based file type, e.g., other than Microsoft Word, or Word
                Perfect formats such as .doc, .txt, docx., .rtf, .wpd.

22.      Defendant(s) will seek to avoid unnecessary duplication of identical documents. If
         identical documents can be identified by metadata or otherwise, and substituted with
         single page placeholder documents identifying the same document, Defendant(s) shall do
         so. For example, a document attached to an e-mail sent, forwarded, forwarded multiple
         times, Defendant(s) should produce said document/attachment once and provide place
         holders elsewhere in lieu of producing the same document multiple times.

23.      In addition to the above, Defendant(s) shall produce a PDF version of the documents
         made responsive to Requests 1, 2, and 3. These versions will contain the same Bates
         range as their TIF counterparts, but will also include the terms "PDF Version'', which
         follows the relevant Bates range.

                              NOTICE OF AUTHENTICATION

       As per Tex. R. Civ. P. 193.7, Plaintiff(s) intend to use all documents exchanged and
produce between the Parties, including but not l imited to correspondence and discovery
responses during the trial of the matter styled and captioned above.

              PLAINTIFF'S REQUEST FOR PRODUCTION TO DEFENDANT

Request for Production No. I : Produce the fol:owing documents:

         a.     A certified copy of the Policy.
         b.     A certified copy of the Policy Declaration Page(s), for the Subject Property, for
                the last three years.

Request for Production No. 2: Produce a color copy of the Claim File.

Request for Production No. 3: Produce the complete Underwriting File(s) for the Policy or
Policies issued to Plaintiff(s) for the Subject Property, for the Policy Period coverinu, the Event.




                                                                                                 19
   Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 22 of 35




Request for Production No. 4: Produce the complete Underwriting File(s) for the Policy or
Policies issued to Plaintiff(s) for the Subject Property for two Policy Periods and/or years
preceding the year of the Event.

Request for Production No 5: If you contend Plaintiff(s) made Other Claim(s) for property
damage(s), which affected your Claim decisicn(s), for these Other Claim(s), produce certified
copies of:

       a)     The relevant underwriting file(s);
       b)     Relevant policies; and,
       c)     The Claim file(s).

Request for Production No. 6: Produce all Communications with Plainti If(

Request for Production No. 7: Produce all communications with any person or entity regarding
Plaintiff(s), the Subject Property, or Claim.

Request for Production No. 8: Produce all communications with any local, state, or federal
governmental entity related to the Plaintiff(s), Subject Property, Claim, or Lawsuit,

Request for Production No. 9: Produce all Claim related communications to, from. or involving
any
          Claim handler, personnel, and manager;
    b)    Independent, or public adjuster;
    c)     Inspector or estimator;
    d)     Any non-third party engineer or consultant;
    e)     Any third party contractor, engineer or consultant;
    0      The direct or indirect managers or supervisors of these individuals or entities.

Request for Production No. 10: Produce all communications with Plaintiff's insurance agent,
which relates to the Claim, the Subject Property, or the Lawsuit.

Request for Production No. 1 1 : Produced Plaintiff's file and/or records kept or maintained by
Plaintiff's insurance agent, for which you have custody, control or access.

Request for Production No. 12: Produce all documents which identify Plaint ff's Insurance
Agent.

Request for Production No. 13: Produce all documents and materials provided to Plaintiff(s)
regarding the Claim or Subject Property:

Request for Production No. 14: Produce all documents and materials, which Plaintiff(s)
provided to You, regarding the Claim or Subject Property.



                                                                                            20
   Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 23 of 35




Request for Production No. 15: Produce all documents and materials, which airy person other
than Plaintiff(s), provided to You, regarding the Claim or Subject Property.

Request for Production No. 16: Produce all reports, weather reports, storm repois_ interviews,
witness statements, surveys, appraisals, datnage estimates, proofs of loss, or adjuster report(s)
referring to the Claim, Subject Property or damage to the Subject Property.

Request for Production No. 17: Produce color copies of all visual depictions, reproductions,
diagrams, drawings, photographs, video recording or tapes of, or related to the Subject Property
before, on or after the date of Loss.

Request for Production No. 18: Produce all claims handling instructions, manuals. standards or
guidelines in effect on the date of loss, which relate to the claims handling practices, procedures
and standards for property damage of the type, which is made the basis of the Claim.

Request for Production No. 19: Produce all documents reflecting the condition of the Subject
Property or damages to the Subject Property for similar prior insurance claim(s) (if any) asserted
by Plaintiff(s) relative to the Subject Property.

Request for Production No. 20: If you contend any of the following, then produce all documents
evidencing the basis of any of these contentions.

    a)   Plaintiff sustained no damages whatsoever;
    b)   Plaintiff sustained no damages caused by the Event-,
    c)   Plaintiff sustained damage, caused by some other event or cause:
    d)   Plaintiff sustained no covered loss under the Policy.

Request for Production No. 21 : Produce document(s) evidencing Reserves set for the Claim.

Request for Production No. 22: Produced all requests for information to or from any Third Party
regarding the Subject Property, the Plaintiff(s), or the Claim or. or ally other claim for the last
three years.


Request for Production No. 23: All formal or informal policies, procedures or guidelines utilized
to assist, instruct, advise, or guide any person who handled the Claim, or which was created
and/or maintained by you relative to claims handling and/or adjustment of the type of claim(s)
made the basis of the lawsuit, which were in effect on the date of loss.

Request for Production No. 24: Produce all documents and information received or obtained by
You through any method whatsoever, from any person(s), entity(ies), or source, which relates to
Plaintiff, the Subject Property, the Policy or Claim. This request is inclusive of discovery in this
matter, or any other matter insofar as it relates to the documents and information described in
this request.


                                                                                                 21
   Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 24 of 35




Request for Production No. 25: Produce document(s), which identify all person(s) or entities
who inspected, assessed causation and/or assessed damages, inclusive of any person(s) who
provided You with any report and/or estimate of the cost to repair damages for the Claim. In
your response, segregate between:

   a)        Your employees;
   b)        Persons/entities with whom you engaged or contracted for relevant services; and,
   c)        Persons or entities not employed, engaged, or contracted by You.

Request for Production No. 26: Produce all communications between You and any person(s)
who inspected, assessed causation and/or assessed damages, inclusive of any person(s) who
provided You with any estimate of the cost to repair damages for the Claim. This request
includes all reports, assessment, and estimates in their partial, preliminary, draft, and final
form(s).

Request for Production No. 27: If you hired or engaged any Third Party, ineuding without
limitation an engineer, appraiser, or inspector, to inspect and assess causation and/or assess
damages relative to the Subject Property or Claim, produce all:

        a) Documents which identify this/these person(s) or entity(ies);
        b) All communications between you and this/these person(s) or entity(ies),
        c) All reports, assessment, estimates in their partial, preliminary, draft, and final form(s);
        d) All agreement, contracts, bills, invoices, payments with, by or to this/these person(s)
           or entity(ies);
        e) Documents or information indicating how many times you have engaged or hired
           this/these person(s) or entity(ies) in the past:

Request for Production No. 28: Produce a copy of the source(s) for prices or price list utilized
by You and/or Your estimator in Your estimate to repair damages. Insofar as this price list is
derived from a program, vendor-maintained database, or collection of prior, similar estimates,
produce this underlying data_

Request for Production No. 29: In addition to the Claim number, produce documents sufficient
to identify all internal claim number(s), code(s), name(s), and nomenclature(s), utilized by You
internally and/or without Your company to refer or identify the Plaintiff Claim, other than the
Plaintiff's name and Claim Number assigned by You and/or listed defined above.
Request for Production No. 30: Insofar as you assert Plaintiff's Claim was submitted to you
untimely, produce documents that support this contention.           include documents which
memorialize the date and time of Plaintiff's loss report and the precise section of the policy
relied upon for this contention. If you assert no such contention, respond to this request with
"None."

Request for Production No. 31: Insofar as you denied any part of the Claim, iden:ify documents
1) supporting this denial and 2) evidencing the explanations(s) offered and delivered by you to
Plaintiff(s) regarding this denial .

                                                                                                   22
   Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 25 of 35




Request for Production No. 32: Produce documents, which identify any depreciation method,
formula, program, or table utilized by you in underwriting the Policy.

Request for Production No. 33: Produce documents, which identify any depreciation method,
formula, program, or table utilized by you in adjusting, paying, or denying the Claim.

Request for Production No. 34: Produce all oral and written statements related to Plaintiftis), the
Claim, or Subject Property.

Request for Production No. 35: Pursuant to the Tex. R. Civ. Evid., produce all documents
evidencing criminal conviction, which you intend to use as evidence to impeach any party or
witness.

Request for Production No. 36: Produce and identify any documents or materials made the
specific basis of your response to any Interrogatory No. 2_

Request for Production No. 37: Produce ally documents or materials made the specific basis of
your response to any Interrogatory No. 4.

Request for Production No. 38: Produce any documents or materials made the specific basis of
your response to any Interrogatory No. 5.

Request for Production No. 39: Produce any documents or materials made the specific basis of
your response to any Interrogatory No. 6.

Request for Production No. 40: Produce any documents or materials made the specific basis of
your response to any Interrogatory No. 7.

Request for Production No. 41: Produce any documents or materials made the specific basis of
your response to any Interrogatory No. 10.

Request for Production No. 42: Produce any documents or materials made the specific basis of
your response to any Interrogatory No. I I .

Request for Production No. 43: Produce any documents or materials made the specific basis of
your response to any Interrogatory No. 12.

Request for Production No. 44: Produce any documents or materials made the specific basis of
your response to any Interrogatory No. 14.

Request for Production No. 4.5: Unless you unequivocally admitted Request for Admission No.
3, produce all documents and materials you contend support your denial and/or refusal to admit
said request.


                                                                                                23
   Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 26 of 35




Request for Production No. 46: Unless you unequivocally admitted Request for Admission No.
7, produce all documents and materials you contend support your denial and/or refusal to admit
said request.

Request for Production No. 47: Unless you unequivocally admitted Request for Admission No.
8, produce all documents and materials you contend support your denial and/or refusal to admit
said request.

Request for Production No. 48: Unless you unequivocally admitted Request for Admission No.
10, produce all documents and materials you contend support your denial and/or refusal to admit
said request.

Request for Production No. 49: Unless you unequivocally admitted Request for Admission No.
12. produce all documents and materials you contend support your denial and/or refusal to admit
said request.

Request for Production No. 50: Unless you unequivocally admitted Request for Admission ND.
13, produce all documents and materials you contend support your denial and/or r2fusal to admit
said request.

Request for Production No. 51 : Unless you unequivocally admitted Request for Admission No.
14, produce all documents and materials you contend support your denial and/or refusal to admit
said request.

Request for Production No. 52: Unless you unequivocally admitted Request for Admission No.
15, produce all documents and materials you contend support your denial and/or refusal to admit
said request.

Request for Production No. 53: Unless you unequivocally admitted Request for Admission No.
16, produce all documents and materials you contend support your denial and/or refusal to admit
said request.

Request for Production No. 54: Unless you unequivocally admitted Request for Admission No.
17, produce all documents and materials you contend support your denial and/or refusal to admit
said request.

Request for Production No. 55: Unless you unequivocally admitted Request for Admission No_
19, produce all documents and materials you contend support your denial and/or refusal to admit
said request.
Request for Production No. 56: If you declared the Event as a "Catastrophe- or "Cat,- produce
documents relevant to this declaration.

Request for Production No. 57: Produce any reinsurance Policy relevant to coverage for the
Claim, or groups of claims, which include the Claim.


                                                                                             )4
    Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 27 of 35




Request for Production No. 58: Produce all communication, reports, periodic reports,
assessments, reserve-related communications, with any reinsurer regarding the Claim, or groups
of claims, which include the Claim.

Request for Production No. 59: Produce all communication with any Attorney, regarding the
Plaintiff, Subject Property, or Claim, which predates your receipt of any letter of representation
relative to the Claim

Request for Production No. 60: Produce all corncormunication, between your Attorney(s) and other
attorney(s) who/whom does/do not represent You, regarding the Plaintiff, the Subject Property,
or Claim, or groups of claims, which do include, or may include the Claim.

Request for Production No. 61: Produce the resume or CV for all consultants, engineers,
experts, which you consulted, utilized or retained regarding the Claim.

                    PLAINTIFF'S INTERROGATORIES TO DEFENDANT

Interrogatory No. 1: Identify and describe the name and/or entity name, title, address, telephone
number, employer, and description of their involvement in the Claim for any person or entity
that:

    a)        Participated Claims assessment, handling, adjustment, or payment;
    b)        Communicated with you regarding the Plaintiff, Subject Property, or Claim;

Interrogatory No. 2: If you contend the Policy does not cover some or all of the damages to the
Subject Property, describe and/or identify:

         a)      The scope, cause, and origin of damages you contend is/was not covered; and,
         b)      All Policy-based term(s), exclusion(s), or the contractual bases for your
                 contention(s) as to the absence of and/or exclusion from coverage for part or all of
                 the damage(s);
         c)      The factual basis for your asse.-:tion (if any) in the absence of coverage, covered
                 damages, or excluded coverage; and,
         d)      All documents supporting your response a), b) and c).

Interrogatory No. 3: Describe the history of any estimates obtained by You and/or provided :o
Plaintiff(s), including without limitation all drafts, revisions, and reconciliations of any
estimates.




Interrogatory No. 4: If you contend that Plaintiff(s) failed to give you proper and/or timely
notice of the Claim, describe the details of this contention and how any alleged failure prejudiced


                                                                                                  25
   Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 28 of 35




your ability to adjust the Claim. Include in this description and/or identify documents sufficient
to describe or explain:

       a) The date of when you first received notice of the Claim;
       b) The date you first discussed the Claim with Plaintiff(s) if different from your
          response to a) above;
       c) The date you inspected first inspected the property;
       d) The date in which you delivered your Claim response to Plaintiff;
       e) The method you used to communicate your conclusions.

In the event, one or more of the proceeding items of information exists. or is made the part basis
for your assertions relative to any alleged failure of proper or timely notice, explain this in your
response.

Interrogatory No, 5: Do you contend Plaintiff(s) failed to provide you any requested information
or materials, which prejudiced your ability to evaluate and adjust the Claim? If so, explain your
assertion in this regard and include:

       a) A detailed description of how this alleged failure precluded your evaluation and
          adjustment of the Claim;
       b) A description of whether or not you actually did evaluate, adjust and respond to the
          Claim.

Interrogatory No. 6: If you contend Plaintiffs acts or omissions voided, nulliiicd, waived or
breached the Policy, state the factual basis of this contention and identify al l documents and
policy terms which you assert support this contention.

Interrogatory No. 7: If you contend Plaintiff(s) failed to satisfy condi tion precedent or any
covenant contained in the Policy, explain the basis of this contention.

Interrogatory No. 8: Identify all requests for material and information sought by You regarding
the Claim.

Interrogatory No. 9: Identify all correspondence sent by You which explains any part of the
Claim which you denied, or explains your Damage estimate.

Interrogatory No. 10: If you anticipated litigation in relation to the Claim, identify this date and
explain the specific basis of this contention, identifying all documents, which support this
contention.




Interrogatory No. I 1 : If you applied depreciation as part of your claims adjustment process,
explain your method in detail. Identify all components of the Subject Property, by component

                                                                                                 26
    Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 29 of 35




name and age, to which you applied depreciation along with explaining the method You applied
for each. If you applied the same level of depreciation, to all component parts of the Subject
Property as a whole, explain this in your answer. If this method differs from depreciation
applied in underwriting the policy or any other context, explain the difference. if this method is
contained in any written policy, instruction or guideline, identify all such documents.

Interrogatory No. 12: Describe whether you applied depreciation to labor or any repair related
activity (or any portion thereof). Include amounts involved, the method applied and the name
and/or insurance industry name for the method.

Interrogatory No. 13: In lieu of additional requests for admission, identify facts, which you will
agree to admit and/or agree to jointly stipulate, in order to streamline litigation and reduce costs.
This might include, without limitation, correct party information. date of loss, loss coverage, type
of coverage (for example ACV vs. RCV), coverage limits.

Interrogatory No. 14: Identify all documents which support each defense and/or affirmative
defense described in your Original Answer, inc-Aiding all amendments thereto.

Interrogatory No 15: As it relates to your response to Request for Production Nc. 20, explain
how or why the documents produced in response to this request, support your assertion(s) (if
any) that Plaintiff(s):

   a)   Sustained no damages whatsoever.,
   b)   Sustained no damages caused by the Event
   c)   Sustained damage, caused by some other event or cause;
   d)   Sustained no covered loss under the Policy.

Interrogatory No. 16: Identify, and describe the work performed, or information provided by
each person(s) or entities who/whom/that inspected, assessed causation, assessed damages,
inclusive of any person(s) who provided You with any estimate of cost to repair damages for the
Claim, or provided you with information considered by You as part of Your assessment of the
Claim In your response, segregate between and/or explain the role of each:

   a)      Person(s) employed by you
   b)      Person(s) / entities with whom you engaged or contracted for relevant services: and,
   c)      Person(s) or entities not employed, engaged, or contracted by You.

Interrogatory No. 17: Identify and describe the name, title, address, telephone number,
employer, description of their involvement in the Claim for any person or entity that participated
in the creation of Your responses to these interrogatories.




             PLAINTIFF'S REQUEST FOR ADMISSIONS TO DEFENDANT
    Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 30 of 35




Request for Admission No. 1 : Admit the Policy is an Actual Cash Value or "ACV- -Policy.

Request for Admission No. 2: Admit the Policy is a Replacement Cost Value or "KV" policy.

Request for Admission No. 3: Admit that aside from the Claim, Plaintiff(s) has/have submitted
no previous claim for damages to the subject Property.

Request for Admission No. 4: Admit You reinsured the Policy.

Request for Admission No. 5: Admit You created or hired someone to create a damage repair
estimate for Plaintiff's Claim.

Request for Admission No. 6: Admit You did not create or hire someone to create a damage
repair estimate for Plaintiff's Claim.

Request for Admission No. 7: Admit one or more persons who participated in the adjustment of
the Claim did not visit or physically inspect the Subject Property.

Request for Admission No. 8: Admit You depreciated labor as part of Your estimate.

Request for Admission No. 9: Admit You denied part or all of Plaintiff's Clain' based on the
untimeliness of the Claim.

Request for Admission No. 10: Admit Plaintiffs) timely reported the Claim.

Request for Admission No. 11: Admit You denied the Claim in whole or in part because you
contend the Claim is not covered by the Policy.

Request for Admission No. 12: Admit You did not request a sworn proof of loss from the
Plaintiff(s).

Request for Admission No. 13: Admit You did not request a sworn proof of loss from any
insured person other than the Plaintiff(s).

Request for Admission No. 14: Admit a windstorm caused the damages reported in the Claim.

Request for Admission No, 15: Admit are a Covered Peril under the Policy.

Request for Admission No. 16: Admit a cause6 the damages reported in the Claim.

Request for Admission No. 17: Admit are a Covered Peril under the Policy.

Request for Admission No. 18: Admit the Policy was in full force and effect on the Date of
Loss.

                                                                                            28
    Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 31 of 35




Request for Admission No. 19: Admit Plaintiff(s) paid all required premiums under the policy as
of the Date of Loss.

Request for Admission No. 20: Admit You set reserves relative to the Claim.




                                                                                            29
           Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 32 of 35




                                            CAUSE NO.    201958554


                                            RECEIPT NO.                                    0.00            ATY
                                                                                           7F # 73662047

PLAINTIFF: HERBRUGER, ROSEMARY                                              In The   190th
        vs                                                                  Jucicial District Court
DEFENDANT: GEOVERA SPECIALTY INSURANCE COMPANY                              of Harris County, Texas
                                                                            19CTH DISTRICT COURT
                                                                            HoLstor, TY
                                      CITATION (INSURANCE COMMISSION)      .5.   1,11"'
                                                                                          AAA   (16 Cl G
THE STATE OF TEXAS
County of Harris


TO: GEOVERA SPECIALTY INSURANCE COMPANY MAY BE SERVED THROUGH TEXAS
    COMMISSIONER OF INSURANCE C/O TEXAS DEPARTMENT OF INSURANCE
    333 GUADALUPE AUSTIN TEXAS 78701
    FORWARD TO:
    1455    OLIVER RD    FAIRFIELD    CA   94534 - 3472


    Attached is a copy of PLAINTIFFS ORIGINAL PETITION REQUEST FOR DISCLOSURES REQUEST FOR
    PRODUCTION INTERROGATORIES REQUEST FOR ADMISSIONS AND JURY DEMAND


This instrument was filed on the 21st day of August, 2019, in the above cited cause number
and court. The instrument attached describes the claim against you.

     YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
written answer with the District Clerk who issued this citation by 1C:00 a.m on the Monday
next following the expiration of 20 days after you were served this citation and petition,
a default judgment may be taken against you.


TO OFFICER SERVING:
      This citation was issued on 26th clay of August, 2019, under my hand and
seal of said Court.                           ....

                                             A s,
                                             -             0      MARILYN BURGESS, District Clerk
Issued at request of:
                                                                  Harris County, Texas
WALKER, STEPHEN R
                                                                  201 Caroline, Houston, Texas 77002
6657 NAVIGATION BLVD
                                                                  (P.O. Box 4651, Houstol, Texan 77210)
HOUSTON, TX 77011
Tel: (713) 277-7838
Bar No.: 24034729                                    -----',.nerated By: CLAUSELL,CYNTHIA         RGI//1:308329

                                     OFFICER/AUTHORIZED PERSON RETURN

Came to hand at           o'clock      .M., on the             day of

Executed at (address)                                                                                      in

                        County at          o'clock      .M., on the        day of

     , by delivering to                                                          defendant, in person, a

true copy of this Citation together with the accompanying                  copy(ies) of the
                                                                                   Petition
attached thereto and I endorsed on said copy of the Citation the date of delivery.
To certify which I affix my hand officially this       day of

FEE: $

                                                                   of                       County, Texas
      Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 33 of 35                              11/15/2019 6:14 PM
                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                      Envelope No. 38553763
                                                                                                        By: Ozuqui Quintanilla
                                                                                                   Filed: 11/15/2019 6:14 PM

                                      CAUSE NO. 2019-58554

ROSEMARY HERBRUGER,                               §                   IN THE DISTRICT COURT
    Plaintiff,                                    §
                                                  §
vs.                                               §
                                                  §                 190TH JUDICIAL DISTRICT
                                                  §
 GEOVERA SPECIALTY INSURANCE                      §
 COMPANY,                                         §
     Defendant.                                   §                   HARRIS COUNTY, TEXAS


             DEFENDANT GEOVERA SPECIALTY INSURANCE COMPANY’S
                            ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

        Comes now Defendant GEOVERA SPECIALTY INSURANCE COMPANY (hereinafter
“Defendant”) and file this, its original answer, and would respectfully show as follows:
                                                  I.
                                       ORIGINAL ANSWER

        1.      Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally

denies the allegations contained within Plaintiff’s Original Petition and demands strict proof

thereon by a preponderance of the evidence in accordance with the laws of the State of Texas.

                                                  II.

                                  DEMAND FOR JURY TRIAL

        2.      Defendant demands a trial by jury and believes Plaintiff has tendered the

appropriate fee.

        WHEREFORE, PREMISES CONSIDERED, Defendant GEOVERA SPECIALTY

INSURANCE COMPANY respectfully prays that Plaintiff take nothing on her claims against

Defendant, that Defendant recover its costs herein, and that it receive such other and further

relief, general or special, at law or in equity, to which it may show itself to be justly entitled.




                                                                                                             1
Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 34 of 35



                                Respectfully submitted,

                                THOMPSON, COE, COUSINS & IRONS, L.L.P.

                                By:     /s/ Rhonda J. Thompson
                                       Rhonda J. Thompson
                                       State Bar No. 24029862
                                       700 N. Pearl Street, 25th Floor
                                       Dallas, Texas 75201
                                       Telephone: (214) 871-8200
                                       Facsimile: (214) 871-8209
                                      rthompson@thompsoncoe.com

                                      Of counsel:
                                      Susan Sparks Usery
                                      State Bar No. 18880100
                                      THOMPSON, COE, COUSINS & IRONS, LLP
                                      One Riverway, Suite 1400
                                      Houston, Texas 77056
                                      Telephone: (713) 403-8210
                                      Facsimile: (713) 403-8299
                                      susery@thompsoncoe.com

                                ATTORNEYS FOR DEFENDANT
                                GEOVERA SPECIALTY INSURANCE
                                COMPANY




                                                                            2
      Case 4:19-cv-04649 Document 1-2 Filed on 11/26/19 in TXSD Page 35 of 35



                                CERTIFICATE OF SERVICE

        This is to certify that on the 15th day of November, 2019, a true and correct copy of the
foregoing document was delivered to all counsel of record in accordance with the Texas Rules of
Civil Procedure as follows:

Anthony G. Buzbee
Christopher J. Leavitt
THE BUZBEE LAW FIRM
JPMorgan Chase Tower
600 Travis Street, Suite 7300
Houston, Texas 77002
tbuzbee@txattorneys.com
cleavitt@txattorneys.com

and

Stephen R. Walker
Gregory J. Finney
Juan A. Solis
LAW OFFICES OF MANUEL SOLIS, PC
6657 Navigation Blvd.
Houston, Texas 77011
swalker@manuelsolis.com
gfinney@manuelsolis.com
jusolis@manuelsolis.com
Attorneys for Plaintiffs


                                                    /s/ Rhonda J. Thompson_________
                                                    Rhonda J. Thompson




                                                                                               3
